qu vu department of the treasury internal_revenue_service washington d c may - uniform issue list t ep a773 attention legend plan x state b employer c dear l f ‘this is in response to correspondence dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representatives concerning the taxability of certain distributions from plan x the following facts and representations have been made on your behalf plan x is a governmental_plan qualified under sec_401 and described in sec_414 of the internal_revenue_code code plan x is a defined benefit pension_plan created and maintained by state b statutes to provide retirement benefits to law enforcement officers and employees of employer c benefits are funded by a combination of employer and mandatory employee contributions plan x’s normal_retirement_benefit is a lifetime annuity for a retired employee based upon the participant's age and years of credited service and payable in monthly installments upon the participant’s retirement with a continuing lifetime annuity for surviving spouses and limited survivorship benefits for certain children of employees however various options are available for the settlement of benefits among these options an employee may elect upon retirement or separation_from_service to withdraw the employee's accumulated_contributions to plan x such option to withdraw employee contributions to all plan x participants upon separation_from_service was available on may plan x was amended to include a partial lump-sum_distribution effective august among the options available to a participant retiring or separating from service under this page option a participant who is eligible to retire and receive an unreduced retirement allowance and who meets certain service requirements may elect instead to receive a portion of the benefit in a lump-sum payment by notification to plan x when applying for retirement benefits for a participant making this election the base pension which the participant would otherwise have received is reduced on an actuarially equivalent basis to reflect the lump-sum payment the lump-sum payment is paid before or with the participant’s first regular annuity_payment plan x does not accept after-tax employee contributions from non-state retirement plans that may be attributable to employee contributions made prior to or from state plans that did not have a withdrawal feature on date based upon the facts and representations stated above the following rulings are requested alump-sum payment from plan x is eligible for the special tax treatment under sec_72 of the code as modified by sec_1011a b of the technical_and_miscellaneous_revenue_act_of_1988 tamra’ alump-sum payment paid before or with the first annuity_payment under plan x will be treated as having been received before the annuity_starting_date and will be taxable only to the extent such payment exceeds the participant’s investment_in_the_contract as of date any portion of a plan x lump-sum payment received in excess of the pre-1987 investment_in_the_contract will be taxable pursuant to the pro-rata basis recovery rule_of sec_72 b of the code sec_402 of the code provides that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_72 of the code provides that in general gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 of the code provides a special rule where a lump sum is paid in connection with the commencement of annuity payments in general in connection with the commencement of annuity payments under any qualified_employer_retirement_plan if the taxpayer receives a lump-sum payment such payment shall be taxable under sec_72 as if received before the annuity_starting_date and the investment_in_the_contract for purposes of this section shall be determined as if such payment had been so received this does not apply in any case where the primary_annuitant has attained age on the annuity_starting_date unless there are fewer than years of guaranteed payments under the annuity in addition there is a necessary adjustment if annuity payments are not made on a monthly basis sec_72 of the code generally applies to amounts received under an annuity_contract which are considered to be amounts_not_received_as_an_annuity page sec_72 of the code provides the general_rule that if any amount distributed from an annuity_contract is received on or after the annuity_starting_date such amount will be included in gross_income sec_72 of the code provides the general_rule that if any amount distributed from an annuity_contract is received before the annuity_starting_date such amount will be included in gross_income to the extent allocable to income_on_the_contract and will not be included in gross_income to the extent allocable to the investment_in_the_contract sec_72 of the code provides for an extension of sec_72 to qualified_plans sec_72 provides in pertinent part that in the case of any amount received before the annuity_starting_date from a_trust described in sec_401 which is exempt from tax under sec_501 or from a contract purchased by such a_trust sec_72 shall apply to such amounts sec_72 of the code provides that for purposes of sec_72 the amount allocated to the investment_in_the_contract shall be the portion of the amount described in sec_72 which bears the same ratio to such amount as the investment_in_the_contract bears to the account balance the determination under the preceding sentence shall be made as of the time of the distribution or at such other time as the secretary may prescribe sec_72 of the code provides that in the case of a plan which on date permitted withdrawal of any employee contributions before separation_from_service sec_72 shall apply only to the extent that amounts received before the annuity_starting_date when increased by amounts previously received under the contract after date exceed the investment_in_the_contract as of date sec_1011a b of tamra created a special rule for state plans plan maintained by a state which on date permitted withdrawal by the employee of employee contributions other than as an annuity sec_72 of the code shall be applied without regard to the phrase before separation_from_service in sec_72 and by treating any amount received other than as an annuity before or with the first annuity_payment as having been received before the annuity_starting_date in the case of a with respect to the requested rulings sec_72 of the code provides that in the case of a_trust or contract that is part of a plan that on date permitted a participant to receive a distribution of any portion of such participant's employee contributions under the trust or contract before such participant's separation_from_service the rules of sec_72 and b shall apply in determining the portion of any nonannuity distribution after date that is allocable to such participant’s investment in the trust or contract only to the extent that the amount of the nonannuity distribution is greater than the remaining amount of the participant’s total investment in the trust or contract on date ie the participant's investment in the trust or contract on date reduced by nonannuity distributions made after date and before the date of the nonannuity distribution in question that are not included in gross_income on account of sec_72 in the case of a nonannuity distribution that is greater than such remaining amount of the participant’s investment in the trust or contract on date the portion of the distribution that is allocable to such remaining amount is to be disregarded in applying the rules of sec_72 and b to the portion of the distribution that is greater than such remaining amount page in this case plan x is maintained by state b and permitted the withdrawal of employee contributions upon retirement or separation_from_service this option was available to all plan x participants on date effective date plan x was amended to include a partial lump-sum_distribution among the options available to a participant retiring or separating from service the lump-sum payment is paid before or with the participant's first regular annuity_payment accordingly with respect to your ruling requests we conclude the following is eligible for the tax treatment under sec_1 alump-sum payment from plan x e d of the code as modified by sec_1011a b of the technical_and_miscellaneous_revenue_act_of_1988 tamra’ alump-sum payment paid before or with the first annuity_payment under plan x will be treated as having been received before the annuity_starting_date and will be taxable only to the extent such payment exceeds the participant's investment_in_the_contract as of date any portion of a plan x lump-sum payment received in excess of the pre-1987 investment_in_the_contract will be taxable pursuant to the pro-rata basis recovery rule_of sec_72 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling expresses no opinion with respect to whether plan x satisfies the requirements for qualification under sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives should you have any concerns regarding this letter please contact id at rome slo oo yours employee_plans a echnical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice of intention to disclose
